Title: Abigail Adams to John Adams, 21 February 1801
From: Adams, Abigail
To: Adams, John


				
					My Dear Sir
					[21 February 1801]
				
				I write You once More from this city. the Trenton River is impassable, and has prevented my Sitting out. we hope however that the Rain may clear it. I sent Townsend of to day; I have heard Some of the Democratic rejoicing Such as Ringing Bells & fireing cannon; what an inconsistancy Said a Lady to me to day, the Bells of Christ Church ringing peals of rejoicing for an Infidel President! the People of this city have evidently been in terror, least their Swineish

Herd should rise in rebellion and Seize upon their Property & share the plunder amongst them; they have permitted them really to overawe them; I foresee some day or other that N England will be obliged to march their Militia to preserve this very state from Destruction—
				There is great uneasiness with the Merchants. they Say the senate by rejecting the article in the convention to which they have excepted, have plunged them into great difficultys— that they know not what to do— that a better convention as it respects Commerce could not have been made and why it should be hazarded by the senate they cannot conceive the difference Mr Breck told me it would make to this Country in one year, would be nine Millions of dollors— the Chamber of commerce meet this Evening, and send off an express tomorrow to the Senators of this state, hopeing that Something May yet be done; that the President May be requested to return the convention to the senate with his reasons, and by Means give the Senate an other opportunity of accepting it. the Mr Breck says that he wrote the Sentiments of the Merchants of this city to mr secretary otis requesting him to communicate them to mr Bingham & others, Whilst the convention was before the senate; they regreet that they did not exert themselves more
				I could not help smiling when Mr Breck told Me he had conversed with mr Wolcott, but could get no satisfaction, only mr Wolcott Said that there was no faith to be placed in French promisses treaties or conventions
				I have shall leave this city tomorrow I believe there is scarcly a Lady who ever came to the Drawing Room but has visited me, either old or young—and very many Gentlemen; as to a return of their visits, they cannot expect it; I believe they have made a point of it; who publishd my arrival in the papers I know not, but the next morning by ten oclock rainy as it was, they began to come and have continued it by throngs ever since— I thank them for their attention & politeness, tho I shall never see them again—
				adieu My dear Friend— I wish You well through the remainder of Your political journey— I want to see the list of judges— pray tell all who inquire after me
				With Love to William / yours affectionatly
				
					A A
				
			